 

Case 1:20-cv-04424-GBD Document9 Filed 01/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee eee eee ee ee ee ee eee ee eee eer ess xX
SHAEL CRUZ, on behalf of himself and all others
similarly situated,
Plaintiff, :
-against- : ORDER
ANTHONY BRANDS HOLDINGS, INC., : 20 Civ. 4424 (GBD)
Defendant.
we ee ee ee eee eee X

GEORGE B. DANIELS, District Judge:
The initial conference scheduled to occur on January 5, 2021 at 9:30 a.m. is hereby cancelled.
Plaintiff is ordered to submit a letter no later than Friday, February 5, 2021, apprising this Court as

to the status of this matter.

Dated: January 4, 2021
New York, New York
SO ORDERED.

mugs B Dinibhs

CHOR B. DANIELS
ITB STATES DISTRICT JUDGE

 
